441 F.2d 272
James Carl SAAL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1138.
United States Court of Appeals, Fifth Circuit.
April 21, 1971.

James C. Saal, pro se.
Wayman G. Sherrer, U.S. Atty., Richard H. Still, Jr., Atlanta, Ga., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Saal, while an inmate of the United States Penitentiary at Atlanta, Georgia, filed a petition in the district court challenging the Bureau of Prisons's computation of the time remaining to be served on his sentence, and seeking credit thereon.  The district court denied relief, and Saal appealed to this Court. Thereafter an affidavit by the Administrative Assistant of the Atlanta Penitentiary was filed in this Court certifying that the appellant was unconditionally released from federal custody on February 2, 1971.  Since Saal is no longer incarcerated, nor under mandatory release,1 the issues presented upon this appeal are moot.2


2
Appeal dismissed.



1
 18 U.S.C. 4164


2
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981